Case 18-32437         Doc 21-2 Filed 02/06/19 Entered 02/06/19 16:19:34                           Desc Exhibit
                             A - Inventory of Assets Page 1 of 1


                            Gayety Candy Co., Inc. – Inventory of Assets
Physical assets are located at two leased premises: 3306 Ridge Road, Lansing, Illinois, and 36 U.S. Hwy. 41,
Schererville, Indiana (collectively the “Leased Facilities”)
  1.    Raw food materials located at the Leased Facilities;
  2.    Raw non-food materials located at the Leased Facilities;
  3.    Finished food goods located at the Leased Facilities;
  4.    Finished non-food goods located at the Leased Facilities;
  5.    One (1) stainless steel depositor;
  6.    Two (2) dipping tables;
  7.    One (1) Hobart whipped cream machine;
  8.    One (1) Liquid Carbonic soda fountain;
  9.    Various mixers and tanks;
  10.   Two (2) glass refrigerators;
  11.   One (1) stainless steel single door freezer;
  12.   One (1) stove;
  13.   One (1) caramel agitator;
  14.   Movable sinks;
  15.   One (1) dishwasher;
  16.   Front counter, stools, booths, round chairs and tables for 50 customers;
  17.   Light fixtures over booths;
  18.   Point of sale cash register;
  19.   One (1) chocolate display;
  20.   One (1) walk in freezer;
  21.   One (1) walk-in refrigerator;
  22.   One (1) washer and One (1) dryer;
  23.   One (1) display refrigerator;
  24.   Two (2) espresso coffee machines;
  25.   Two (2) desks and three (3) chairs;
  26.   Two (2) computers, three (3) printers, and one (1) file cabinet;
  27.   One (1) 2005 Chevrolet Chevy Express 2500 Cargo Van;
  28.   All of Trustee’s right, title and interest in and to the “Gayety Candies” name, and all variants thereof,
        whether or not protected by copyright or otherwise;
  29.   All of Trustee’s right, title and interest to Debtor’s recipes, customer lists and websites, including
        passwords or website files to the extent delivered to Trustee;
  30.   All of Trustee’s right, title and interest to any other intangible property of Debtor, including but not
        limited to telephone numbers and URLs, and tangible property of Debtor located at the Leased
        Facilities; and
  31.   All of the following pertaining to the Debtor’s business and the Assets, in Trustee’s possession or
        control: customer files, lists and sales records; supplier files, lists, records and literature; marketing,
        advertising and promotional materials; electronic discs, tapes or other media; and correspondence and
        other electronic transmissions relating to any and all of the foregoing (collectively, the “Books and
        Records”).
